Anders, C. J.
Notice of appeal was. served and filed in this action in the court below on August 7,1890. A supersedeas bond was also filed by appellants, since which nothing whatever has been done towards perfecting the appeal. Having filed a certified copy of the notice of appeal and of the appeal bond, together with a certified copy of the judgment appealed from, appellee now moves this court to affirm said judgment, and for judgment against appellants and their sureties on said bond. The motion must he sustained, and the judgment of the lower court will be affirmed; and judgment will be entered here against appellants and their sureties on said bond for the amount of the judment appealed from, together with interest and costs.
Dunbar, Scott, Hoyt and Stiles, JJ., concur.